Exhibit 10.1 SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT by and between BULOVA TECHNOLOGIES GROUP, INC. ("Company") and RICHARD WELKOWITZ ("Purchaser") SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT This SECURED CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (this "Agreement") is entered into February 6, 2015, by and between Bulova Technologies Group, Inc., a Florida corporation (the "Company"), and Richard Welkowitz, a Pennsylvania resident (the "Purchaser"). WITNESSETH: WHEREAS, the Company desires to issue and sell to the Purchaser, and the Purchaser desires to purchase from the Company, a convertible promissory note, substantially in the form of Exhibit A (the "Note") for the principal amount of $4,000,000 (the "Principal Amount") together with the detachable warrants to purchase the Company's common stock, $.001 par value per share (the "Common Stock"), in accordance with the terms set forth in the form of the warrant attached hereto as Exhibit B (the "Warrant"). NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby mutually acknowledged, the parties agree as follows: 1.Sale and Purchase of the Note and Detachable Warrant. Subject to the terms and conditions of this Agreement, the Purchaser agrees to purchase at the Closing (as defined below), and the Company agrees to sell and issue to the Purchaser the Note and detachable Warrant for a purchase price equal to $4,000,000 (the "Purchase Price") and issue to Purchaser or his designees a Warrant to purchase up to 12,000,000 shares of Common Stock at an exercise price of $.02 per share which shall expire ten (10) years from the date hereof. 2. Closing. Subject to the terms of this Agreement, the closing for the transactions contemplated by this Agreement shall take place at 10:00 a.m., local time, on February 6, 2015, or at such other time and date as is agreed to in writing by the Company and the Purchaser (the "Closing"). The date upon which the Closing shall occur is herein called the "Closing Date". At the Closing, the Purchaser shall pay the Purchase Price to the Company via federal funds wire transfer(s) of immediately available funds in accordance with written instructions provided to the Purchaser and the Company and the Purchaser shall execute and release the Transaction Documents (as defined below). 3.Closing Documents. At the Closing, the following documents shall be executed and delivered: 3.1 Company Security Agreement. The Company and the Purchaser shall enter into a Security Agreement substantially in the form of Exhibit C attached hereto (the "Company Security Agreement"); 3.2 Convertible Note and Warrant Purchase Agreement. The Company and the Purchaser shall enter into this Convertible Note and Warrant Purchase Agreement. 2 3.3 Intercreditor and Subordination Agreement. The Company, NFC III LLC, S III Associates L.P., Craigmore Machinery LLC, Bulova Technologies Machinery LLC, Tropico Equity Partners, LLC, National Financial Companies, LLC, SI Nextgen, LLC, The SV Associates, LP, Gary Shapiro, Tropico Management, LP, Shapiro D-1 Trust, Rachel E. Shapiro 2002 Irrevocable Trust, and Colleen Stacy Shapiro 2007 Trust and the Purchaser shall enter into a Subordination and Intercreditor Agreement, substantially in the form of Exhibit D attached hereto (the "Intercreditor Agreement") agreeing to subordinate their security interest to the Purchaser on all collateral set forth in the Security Agreement. 3.4 Warrant. The Company shall deliver to the Purchaser the Warrant. 3.5 Note. The Company shall deliver to the Purchaser the Note. This Agreement, the Note, the Warrant, the Security Agreement, and the Intercreditor and Subordination Agreement, and any other agreement executed by the Company in connection with the transactions contemplated hereby are collectively referred to as the "Transaction Documents." 4.
